DETAILED ACTION
Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Non-Final Office Action is in response to the 14837632 RCE received on 05/23/2022.
Claims 1, and 11 have been amended.
Claims 10 and 20 have been cancelled.
Claims 1-9 and 11-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Arguments

Regarding 103  
The examiner states that the applicants arguments are moot based upon a new grounds of rejection necessitated by the applicants amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, and 11- 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner states that the claimed invention does not comply with the written description requirement. The examiner states that claims do not specifically disclose of the concept of structured and unstructured as stated in the claims. 
The examiner further states the claim limitation disclosing physical documentation is only stated fig. 4 “Generate Physical Documents based on the Information Structure”. 

    PNG
    media_image1.png
    840
    846
    media_image1.png
    Greyscale


The corresponding paragraph of para. 0041 in the specification describes “As an illustrative example, the information in the file may be information on the location, arrangement and color to be printed on a label.” 
The currently claim elements as claimed relating to physical label characteristic and physical media product are not supported within the specification. 
Additionally , figure 6 discloses of identifying elements types and validation of rules.

    PNG
    media_image2.png
    840
    849
    media_image2.png
    Greyscale

The specification states the following:
“FIG. 6 depicts a schematic representation of a method of identifying elements within the file structure of a file. In step 602, the information gathering unit 112 opens a file. In step 604, the content analysis unit 114 identifies data elements in the file. Data elements may include information marked in an XML file with tags or sub tags or information separated by a indicator such as a comma. In step 606, the content analysis unit 112 compares the identified elements with known element types. In step 608, if the identified element is the same or similar to a known element type from a file template, the template analysis unit 116 create a document using the template incorporating the known element type. In step 612, the template analysis unit 116 validates the information in the newly created file based on rules associated with the template in the information storage unit 214. The rules may include information on the arrangement, color, wording or any other aspect of the media that is outputted. In step 614, the media production unit 118 generates the media based on the new file. In step 610, if the identified elements are not matched with known elements, a new template is generated incorporating the new elements.”

The examiner states that the specification is silent to support these claims as the specification  does not disclose the support for “compare the known element types found in the unstructured data to a known information structure comprising multiple data types and corresponding to physical label characteristics” additionally the “comprising multiple data types” is silent in the specification. 
Thus, the examiner states that as amended, the claims as written are not supported in the disclosure as thus does not comply with the written description requirements. 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
The dependent claims do not cure the deficiencies set forth above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 9, 11 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation " analyze information on a media output " in the analyzing step.  There is insufficient antecedent basis for this limitation in the claim.
Their dependent claims do not cure the deficiencies set forth above. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claim(s) 1 – 8, 11 – 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20060007466 – Ben Yehuda et al. hereinafter as BEN YEHUDA in view of US PG Pubs 2010004944 – Palaniappan et al. hereinafter as PALANIAPPAN

Regarding Claims 1 and 11
BEN YEHUDA discloses:
A media management system comprising: 
one or more processing devices; (computer, para. 0180)
one or more non-transitory, processor-readable storage mediums (computer, para. 0180)
in communication with the one or more processing devices,(processor para. 0038) wherein the one or more non-transitory, processor-readable storage mediums contain one or more programming instructions that, when executed, cause the one or more processing devices to: 
analyze, using a first processor, information on a media output to determine if the information is structured or unstructured, responsive to a determination the information is structured: (determine an output that generates from unstructured or structured information, para. 0152)
analyze information on a media output to identify a data structure of the information, compare the data structure of the information to a known information template(fixed transformation mechanism, para. 0012 and 0013), determine whether the data structure substantially matches the known information template, (unstructured – structured, para. 0014 and 0015)) responsive to a determination that the data structure substantially matches the known information template,(para. 0216) reformat the information to a similar file structure to form a structured information, and responsive to a determination that the data structure does not substantially match the known information template, create a new information template based on the data structure of the information, and conform the information to the new information template to create a structured information; (transforming documents to a centralized format that can be used to be transformed into another desired document, para. 0054)
responsive to a determination the  information is unstructured: Application Serial No. 14/837,632 Attorney Docket No. 132258-013401 Page 3 of 10 (unstructured document, para. 0095)
analyze information on a media output to identify known element types found in the information, 
compare the known element types found in the unstructured data to a known information structure comprising multiple data types(structured data , data types, para. 0098), determine whether the known element types substantially match the known information structure, reformat the information to a matched file structure responsive to a determination that known element types of the information substantially match the known information structure, (transforming documents to a centralized format that can be used to be transformed into another desired document, para. 0054) and create a new information structure based on the data structure of the information responsive to a determination that the known element types of the information do not substantially match the known information structure, and conform the information to the new information structure; (library of transformations, para. 0098)

BEN-YEHUDA does not explicitly disclose:
the data structure of the information to a known information template corresponding to a physical label characteristic
a media production unit that generate a printed physical media product based on the structured information, wherein the physical media product corresponds to the physical label characteristic; 
a known information structure corresponding to physical label characteristics
generate, using a second processor, a physical media product based on the structured information, wherein the physical media product corresponds to the physical label characteristic.
PALANIAPPAN discloses:
the data structure of the information to a known information template corresponding to a physical label characteristic(physical and templates, para. 0054)
a media production unit that generate a printed physical media product based on the structured information, wherein the physical media product corresponds to the physical label characteristic; (physical and template, para. 0054)
a known information structure corresponding to physical label characteristics(template, para. 0054)
generate, using a second processor, a physical media product based on the structured information, wherein the physical media product corresponds to the physical label characteristic. (physical printed book, para. 0054)
It would be obvious to one of ordinary skill in the art before the effective filling date of the invention for BEN-YEHUDA’s method of converting unstructured content to structured content to utilize PALANIAPPAN’s method of taking structured content and creating a physical publication such that this would allow BEN YEHUDA to retrieves information and converts to a physical publication , (PALANIAPPAN - para. 0004)
Regarding Claims 2 and 12;
BEN YEHUDA / PALANIAPPAN discloses of claim 1:
wherein the information on a media output, responsive to a determination the data is structured, comprises header information in a file. (header, para. 0175)

Regarding Claims 3 and 13;
BEN YEHUDA / PALANIAPPAN discloses of claim 1:
wherein the one or more programming instructions that, when executed, further cause the one or more processing devices to, responsive to a determination the data is structured, identify at least one data element in the media output. (para. 0179)

Regarding Claims 4 and 14;
BEN YEHUDA / PALANIAPPAN discloses of claim 3:
wherein the one or more programming instructions that, when executed, further cause the one or more processing devices to compare the at least one identified data element to at least one known data element.(para. 0128)

Regarding Claims 5 and 15;
BEN YEHUDA / PALANIAPPAN discloses of claim 4:
wherein the one or more programming instructions that, when executed, further cause the one or more processing devices to identify an information template based on the comparison of the at least one identified data element with the at least one known data element. (para. 0128)

Regarding Claims 6 and 16;
BEN YEHUDA / PALANIAPPAN discloses of claim 5:
wherein the one or more programming instructions that, when executed, further cause the one or more processing devices to identify at least one rule associated with the template.	(Para. 00207 and 0131)

Regarding Claims 7 and 17;
BEN YEHUDA / PALANIAPPAN discloses of claim 6:
 wherein the one or more programming instructions that, when executed, further cause the one or more processing devices to apply the at least one rule to the media output. (Para. 00207 and 0131)

Regarding Claims 8 and 18;
BEN YEHUDA / PALANIAPPAN discloses of claim 1:
wherein the data structure of the media output is an extensible markup language (XML) structure.(para. 0015)


Claim(s) 9 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20060007466 – Ben Yehuda et al. hereinafter as BEN YEHUDA in view of US PG Pubs 2010004944 – Palaniappan et al. hereinafter as PALANIAPPAN in view of US PG Pubs 20140257935 – Killoh et al. hereinafter as KILLOH

Regarding Claims 9 and 19;
BEN YEHUDA / PALANIAPPAN discloses of claim 1:
BEN YEHUDA / PALANIAPPAN does not disclose:
wherein the data structure of the media output is a comma separated variable (CSV) structure.
KILLOH does disclose:
wherein the data structure of the media output is a comma separated variable (CSV) structure. (CSV output, see 0147)

It would be obvious to one of ordinary skill in the art before the effective filling date of the invention for BEN-YEHUDA / PALANIAPPAN’s method of converting unstructured content / data to structured content / data to utilize PALANIAPPAN’s method of a format being CSV such that this would allow BEN YEHUDA for a need exists for to divide advertisers and content into data sets for easier categorization (see Killoh 0008-0010).

CONCLUSION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.H.T/Examiner, Art Unit 3681          

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681